Citation Nr: 1011268	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-36 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
left knee strain with internal derangement and 
osteoarthritis.

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the left knee 
disability.

3.  Entitlement to service connection fir a right ankle 
disorder, to include as secondary to the left knee 
disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to March 
1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2007 rating 
decision issued by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his Substantive Appeal received in November 2008, the 
Veteran requested a Board hearing before a Veterans Law Judge 
(VLJ) at the RO in Philadelphia, Pennsylvania.  In January 
2009, he requested a videoconference hearing at the VA 
Medical Center (VAMC) in Wilkes Barre before a VLJ.  In a May 
2009 letter to his Congresswoman, the Veteran stated that he 
was on a waiting list for a videoconference hearing with the 
Board.  However, in an undated letter, to his Congresswoman, 
submitted to VA in September 2009, the Veteran request for a 
videoconference hearing be withdrawn.  The Board would like 
clarification from the Veteran as to his desire to have or 
not have a videoconference hearing.

In November 2009, the Veteran submitted to his Congresswoman 
a copy of an October 2009 medical record from his private 
physician, which was then forwarded to the Board for 
inclusion in the record.  However, the Veteran did not waive 
consideration of this report by the RO, and thus the file 
must be returned to the RO for their review and preparation 
of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to contact the Veteran to see whether he 
desires a videoconference hearing before 
a Veterans Law Judge in accordance with 
applicable procedures.  If a hearing is 
desired, the RO should schedule the 
hearing and notify the Veteran of the 
time and date of the hearing.

2.  The RO should review all of the 
evidence submitted by the Veteran after 
the September 2008 statement of the case.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

